Citation Nr: 1801036	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right knee. 


REPRESENTATION

Veteran represented by:	Kenneth Beskin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1963 to July 1966.

This case comes before the Board of Veterans Appeals (Board) on appeal from October 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In October 2017, the Veteran testified at a videoconference Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During an October 2017 Board hearing, the Veteran testified that his service-connected right knee disability had worsened since the October 2011 VA examination.  As such, the Board finds a new VA examination is necessary. 

The Veteran asserts he has an acquired psychiatric disorder due to active service.  The Veteran's treating physician indicated the Veteran has severe depression due to his experiences as a photographer in service.  The Veteran has not undergone a VA examination for his claimed psychiatric disorder.  After review of the record, the Board finds a VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for the claims that are not associated with the record, including updated VA treatment records since August 2010 and any private or VA treatment records prior to September 2009, and to provide authorizations for VA to obtain records for any such private treatment.  

The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After completing directive #1, schedule a VA psychiatric examination by a VA psychologist or psychiatrist to address the nature and etiology of the Veteran's acquired psychiatric disorder.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner should then address the following:

a)  The VA examiner should identify all current diagnoses of any acquired psychiatric disorder that have been present during the pendency of the appeal.  In so doing, the examiner should address the prior diagnoses of record, such as a depression.

b)  The examiner should determine whether the diagnostic DSM-V criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

c)  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing directive #1, schedule the Veteran for a VA orthopedic examination regarding the severity of his service-connected right-knee disability, completing the appropriate Disability Benefits Questionnaire (DBQ).

4.  After undertaking any additional development deemed appropriate in addition to that requested above, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

